DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 9-11, 17-19, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Zeiler et al. (USPUB 2016/0088482) in view of Velderman et al. (USPUB 2016/0099590).

As to Claim 1, Zeiler discloses a device charging system comprising: a battery module configured to supply a type of power to at least one load device (Figure 1, Element 160); and a central charging station in communication with the battery module, the central charging station including an electronic processor configured to: define a virtual boundary; determine a location of the battery module; 
As to Claim 2, Zeiler and Velderman disclose the device charging system of claim 1, wherein the electronic processor is further configured to add and remove additional battery modules to the device charging system (Zeiler Paragraph 83). 
As to Claim 3, Zeiler and Velderman disclose the device charging system of claim 1, wherein the central charging station is configured to charge a battery of the battery module when the battery module is coupled to the central charging station (Zeiler Paragraph 58 and Figure 28). 
As to Claim 9, Zeiler discloses a method of monitoring a battery module supplying power to at least one load device within a charging system, the method comprising (Figure 1, Element 160): defining a virtual boundary; determining a location of the battery module; determining, based the location of the battery module, whether the battery module is within the virtual boundary (Paragraphs 22 and 81); and 
As to Claim 10, Zeiler and Velderman disclose the method of claim 9, the method further comprising adding or removing an additional battery module to the charging system (Zeiler Paragraph 108 and 128). 
As to Claim 11, Zeiler and Velderman disclose the method of claim 9, wherein the central charging station is configured to charge a battery of the battery module when the battery module is coupled to the central charging station (Zeiler Paragraph 58 and Figure 28). 
As to Claim 17, Zeiler discloses a device charging system comprising: a battery module configured to supply a type of power to at least one load device (Figure 1, Element 160); and a central charging station in communication with the battery module, the central charging station including a memory configured to store an identifier of the battery module (Paragraph 107); an output port configured to supply power to the battery module; and an electronic processor configured to: associate the battery module with the central charging station by storing the identifier of the battery module; charge the battery module when the battery module is coupled to the output port; determine when the battery module is removed from the central charging station and is no longer coupled to the output port (Paragraphs 58, 108, 128); define a virtual boundary in which the battery module is expected to stay in; determine a location of the 
As to Claim 18, Zeiler and Velderman disclose the device charging system of claim 17, wherein the electronic processor is further configured to add and remove identifiers of additional battery modules to the memory of the central charging station (Zeiler Paragraph 108 and 128). 
As to Claim 19, Zeiler and Velderman disclose the device charging system of claim 17, wherein the central charging station further includes a secondary sensor configured to read an identification label of the battery module to determine when the battery module is coupled to the output port (Zeiler Paragraph 58 and Figure 28). 
As to Claim 27, Zeiler and Velderman disclose the device charging system of claim 17, wherein the electronic processor is further configured to determine a potential malfunction in the battery module by monitoring an electronic charge characteristic of the battery module while the battery module is being charged and, when the potential malfunction is determined to exist, generate an alert to a user of the device charging system (Zeiler Paragraphs 178 and 186). 


Claims 4-8, 12-16, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Zeiler and Velderman in view of Van Der Lee (USPUB 2013/0026981).

As to Claim 4, Zeiler and Velderman disclose the device charging system of claim 1, but does not expressly disclose wherein the type of power supplied to the at least one load device is transferred wirelessly.  Van Der Lee discloses disclose wherein the type of power supplied to the at least one load device is transferred wirelessly (Figure 1, Element 110).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teaching of Van Der Lee’s wireless charging, and add it to the system of Zeiler, in order to allow the batteries to be charged and transfer charge wirelessly.
As to Claim 5, Zeiler and Velderman disclose the device charging system of claim 1, but does not expressly disclose wherein the battery module is configured to supply a second type of power to a second load device. Van Der Lee discloses the battery module is configured to supply a second type of power to a second load 
As to Claim 6, Zeiler, Velderman, and Van Der Lee disclose the device charging system of claim 5, wherein the second type of power is difference from the type of power supplied to the at least one load device (Van Der Lee, Elements 100 and 104). 
As to Claim 7, Zeiler and Velderman disclose the device charging system of claim 1, but does not expressly disclose wherein the electronic processor is further configured to wirelessly charge the battery module while the battery module is within a predetermined charging range.  Van Der Lee discloses the electronic processor is further configured to wirelessly charge the battery module while the battery module is within a predetermined charging range (Figure 1).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teaching of charging and communication range of Van Der Lee, and add it to the system of Zeiler, in order to allow charging of the battery while it is within wireless charging range.
As to Claim 8, Zeiler and Velderman disclose the device charging system of claim 1, but does not expressly disclose wherein the electronic processor is further configured to supply power to the battery module via a proprietary charging interface.  Van Der Lee discloses a system which is capable of controlling charging and wireless power transfer between devices (Figure 1).  Van Der Lee does not expressly state this is proprietary, however the Examiner takes official notice that it is well known that complex wireless charging control requires specialized programing with compatible devices, and this is proprietary as it is not freely available.

As to Claim 13, Zeiler and Velderman disclose the method of claim 9, but does not expressly disclose wherein the battery module is configured to supply a second type of power to a second load device.  Van Der Lee discloses the battery module is configured to supply a second type of power to a second load device (Figure 1, Elements 110, 100, and 104).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teaching of Van Der Lee and allow the system of Zeiler to provide different power to different devices (Power requirements are different for Cell Phones and Laptops). 
As to Claim 14, Zeiler, Velderman, and Van Der Lee disclose the method of claim 13, wherein the second type of power is difference from a type of power supplied to the at least one load device (Van Der Lee, Elements 100 and 104). 
As to Claim 15, Zeiler and Velderman disclose the method of claim 9, bur does not expressly disclose further comprising wirelessly charging the battery module while the battery module is within a predetermined charging range.  Van Der Lee discloses the electronic processor is further configured to wirelessly charge the battery module while the battery module is within a predetermined charging range (Figure 1).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teaching of charging and communication range of Van Der Lee, and add it to the system of Zeiler, in order to allow charging of the battery while it is within wireless charging range.

As to Claim 20, Zeiler and Velderman disclose the device charging system of claim 17, but does not expressly disclose wherein the type of power supplied to the at least one load device is transferred wirelessly.  Van Der Lee discloses disclose wherein the type of power supplied to the at least one load device is transferred wirelessly (Figure 1, Element 110).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teaching of Van Der Lee’s wireless charging, and add it to the system of Zeiler, in order to allow the batteries to be charged and transfer charge wirelessly.
As to Claim 21, Zeiler and Velderman disclose the device charging system of claim 17, but does not expressly disclose wherein the battery module is configured to supply a second type of power to a second load device.  Van Der Lee discloses the battery module is configured to supply a second type of power to a second load device (Figure 1, Elements 110, 100, and 104).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teaching of Van Der Lee and allow the system of Zeiler to provide different power to different devices (Power requirements are different for Cell Phones and Laptops).
As to Claim 22, Zeiler, Velderman, and Van Der Lee disclose the device charging system of claim 21, wherein the second type of power is difference from the type of power supplied to the at least one load device (Van Der Lee, Elements 100 and 104). 

As to Claim 24, Zeiler and Velderman disclose the device charging system of claim 17, but does not expressly disclose wherein the electronic processor is further configured to supply power to the battery module via a proprietary charging interface.  Van Der Lee discloses a system which is capable of controlling charging and wireless power transfer between devices (Figure 1).  Van Der Lee does not expressly state this is proprietary, however the Examiner takes official notice that it is well known that complex wireless charging control requires specialized programing with compatible devices, and this is proprietary as it is not freely available. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820.  The examiner can normally be reached on Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571)272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/ROBERT GRANT/Primary Examiner, Art Unit 2859